AO 2451 (Rev. 14/16) Judgment in a Criminal Case for a Petty Offense
Sheet |

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA Judgment in a Criminal Case

we (For a Petty Offense) 1 KK
FINAN, KEVIN R EDCR19-00161-

Case No. CC15 7774408

USM No.
Rebecca Abel, DFPD

 

 

Defendant's Attorney

THE DEFENDANT: FINAN, KEVIN R

THE DEFENDANT pleaded guilty Cl nolo contendere to count(s) One
(] THE DEFENDANT was found guilty on count(s)

 

The defendant is adjudicated guilty of these offenses:

Title & Section . Nature of Offense . . Offense Ended _ Count
43 CFR 8341.1(d) Unregistered Vehicle 02/04/2019 One
CVC 4000(a)

The defendant is sentenced as provided in pages 2 through —__ 3 of this judgment.

L) THE DEFENDANT was found not guilty on count(s)

 

C) Counts) ei is‘i és 0 are dismissed on the motion of the United States.

; It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence. or mailing address until all fines, restitution. costs, and special assessments imposed by this judgment are fully paid. Ifordered
lo pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: _ May 10, 2019

 

Date of Imposition of Judgment
Defendant's Year of Birth: 1996 ;

pou aee

  

City and State of Defendant's Residence:

Signature of Judge
LA QUINTA, CA

: “i nly Kiya Kato, United States Magistrate Judge

: a LF ig fe Name and Title of Judge
1172 5/91 | 14
t

Date

 

 
«AO: 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet 3 — Criminal Monetary Penalties
Judgment—-Page 6 os OF

DEFENDANT: FINAN, KEVIN R

CASE NUMBER: C15 7774408 __— EDCR19-00161-KK
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS $5.00 $ 200.00 $0.00 $ 0.00
| (1 The determination of restitution is deferred until _ . An Amended Judgment in a Criminal Case (AQ 245C) will be

entered after such determination.
QO The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal

victims must be paid in full prior to the United States receiving payment.

Name of P

   
  

 

tion Ordered Priority or Percentage

    

 

TOTALS $ 0.00 ¢ 0.00

 

[} Restitution amount ordered pursuant to plea agreement $

Cl The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
(] the interest requirement is waived for © fine 0 restitution.

(] the interest requirement forthe © fine [1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. .
** Findings for the total amount of losses are required under Chapters 109A. 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense
Sheet 4 — Schedule of Payments

 

Judgment—Page 3 of 3.
DEFENDANT: FINAN, KEVIN R
CASE NUMBER: CC15 7774408 EDCR19-00161-KK
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:
A 0 Lump sum paymentof$ due immediately, balance due

{not later than , or

C1 inaccordance with O E, or C1 F below); or

   

a

CL] Payment to begin immediately (may be combined with 1 C, () D,or 1 F below); or
C (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
__. __ (e.g., months or years), to commence _ _ (¢.g.. 30 or 60 days) after the date of this judgment: or
D © Paymentinequal (e.g., weekly, monthly, quarterly) installmentsof $ ___ over a period of
_. «((e.g., months or years), fo commence (¢.g.. 30 or 60 days) after release from imprisonment to
a term of supervision; or
E (© Payment during the term of probation will commence within _ (@.g., 30 or 60 days) after release from

imprisonment. ‘The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F Special instructions regarding the payment of criminal monetary penalties:

Total criminal monetary penalties in the amount of $225 are due by 7/12/19 payable to:
United States District Court

255 E. Temple St., Ste. 1178
Los Angeles, CA 90012

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate. -

C} The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s): 0.00

C] The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following, order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(3) line interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution an
court costs. .
